                                                                                      FiLEO
                                                                              ■U.S. DISTRICT COURT
                                                                                    AUGUSTA DIV.
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF GEORGIA                   20HAR 3 1    AH IF 36
                                         AUGUSTA DIVISION

                                                    •k                       CLERK
TITUS    JONES,
                                                    -k
                                                                                 SO.D
                                                    k
        Plaintiff,
                                                    k


                                                    k
                V ,                                                 CV    118-206
                                                    k

                                                    k
SHAUNA POOLE,


        Defendant.




                                                ORDER




        Before the Court are Plaintiff s motions to stay state court

order (Doc. 35)              and for an expedited hearing and status conference

(Doc.    36)           For the        following reasons.            Plaintiffs motions         are

DENIED.




                                           I.   BACKGROUND


        Plaintiff            filed     the      present      action        against      Defendant

asserting claims for trespass, damage to real estate, the granting

of   easements,          and    adverse         possession     as    to    disputed     property.

(Compl. ,      Doc.     1,    at 1,    5-6. )     Previously,       Defendant moved to stay

this federal action in light of a related, quiet title state court

proceeding,           Jones,    et al.    v.    Jones,   et al. . No.      19CV0015,      Superior



^ The Court understands          the   issues    and decides   Plaintiff's motion to stay the
related state court proceeding without the benefit of a hearing.   The Parties
offered no authority either supporting or opposing the motion.    Accordingly,
there is no reason to believe a hearing will assist the Court in resolving the
pending motion.
Court of Wilkes County, Georgia (filed Feb. 13, 2019).              (Am. Mot.

to Dismiss, Doc. 18; Notice of Parallel State Court Action, Doc.

6; Notice of Parallel State Court Action Ex., Doc. 6-1, at 1.)               On

September 30, 2019, the Court denied Defendant's motion to stay

the federal court action finding that although the federal and

state cases are related, they are not "parallel" for the purpose

of abstention.       (Order, Doc. 39, at 7-9.)

      Plaintiff's present motion titled "Plaintiff Motion to Stay

State Order" is more properly classified as a motion to enjoin the

Wilkes County proceeding.^          (See Mot. to Stay State Court Order,

Doc. 35, 1 14.)         Plaintiff offers no authority supporting his

position.        Defendant opposed the motion (Doc. 37), and Plaintiff

replied     in    support   (Doc.   38).      The   motions   are   ripe    for

consideration.




                               II. DISCUSSION


      As noted. Plaintiff asks this Court to enjoin the related

quiet title state court action.            "[T]he sole relevant inquiry is

whether the injunction qualifies for one of the exceptions to the

Anti-Injunction Act."       Burr & Forman v. Blair, 470 F.3d 1019, 1028

(11th Cir. 2006).        The Eleventh Circuit has outlined examples of



2 Although the Court discusses enjoining the state court proceeding or other
similar language throughout this Order, "this should be understood as shorthand
for enjoining a party or parties from pursuing particular claims in state court,
rather than enjoining a state court or state judge from proceeding with a case."
Klay V. United Healthgroup, Inc., 376 F.3d 1092, 1102 n.l4 (11th Cir. 2004).
the federal courts' injunction power.^ Klay v. United Healthqroup^

Inc., 376 F.3d 1092, 1097-99 (11th Cir. 2004).                    The type of

injunction    requested      here "is      an    injunction   under   28   U.S.C.

§ 1651(a), the All Writs Act, which states, 'The Supreme Court and

all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions

and agreeable to the usages and principles of law," as limited by

the Anti-Injunction Act.           Id. at 1099; accord Burr & Forman, 470

F.3d   at   1027.      The   All   Writs   Act   allows   district    courts   "to

safeguard . . . ongoing proceedings."              Klay, 376 F.3d at 1099.

       A primary exception to the district court's power to protect

its jurisdiction under the All Writs Act is that "in general, it

may not enjoin state court proceedings to protect its ability to

render judgments in ongoing in personam proceedings." Id. at 1102

(footnote omitted).          "The simple fact that litigation involving

the same issues is occurring concurrently in another forum does

not sufficiently threaten the court's jurisdiction as to warrant

an injunction under this act."             Id. at 1102-03.    Conversely, when

the district court is exercising in rem jurisdiction, "the court




3 Two types of injunctions discussed in Klay are not at issue here. The first
is a "traditional injunction" that is "predicated upon a cause of action" for
an "interim or permanent remedy." 376 F.3d at 1097.      The second type is a
"statutory injunction" in cases "where a statute bans certain conduct or
establishes certain rights, then specifies that a court may grant an injunction
to enforce the statute." Id. at 1098. The Anti-Injunction Act contains another,
although also inapplicable, exception "to protect or effectuate [federal
courts'] judgments."    Burr & Forman, 470 F.3d at 1026.
may generally enjoin proceedings in any other court regarding that

property."    Id. at 1103.

     "In light of the federalism concerns underlying the Anti-

Injunction Act, courts construe . . . the ^necessary in aid of its

jurisdiction' . . . exception [] narrowly."             Burr & Forman, 470

F.3d at 1028.    "Any doubts" regarding "the propriety of a federal

injunction against state court proceedings should be resolved in

favor of permitting the state courts to proceed."                  Estate of

Brennan ex rel. Britton v. Church of Scientology Flag Serv. Org.,

Inc., 645 F.3d 1267, 1273 (11th Cir. 2011) (quoting Smith v. Bayer

Corp., 564 U.S. 299, 306 (2011)).        Ultimately, deciding whether an

injunction is proper is within the district court's discretion.

In re Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1250 (11th

Cir. 2006).


     "In   rem   jurisdiction     derives   entirely     from   the   court's

control over the defendant res."        United States v. Four Parcels of

Real Prop., 941 F.2d 1428, 1435 (11th Cir. 1991).               On the other

hand, in personam jurisdiction is over the defendant herself.

Shaffer v. Heitner, 433 U.S. 186, 199 (1977).              First, Plaintiff

personally    served    Defendant    evidencing    an    attempt   to   bring

Defendant personally — rather than the res — within the Court's

jurisdiction.^    (See Aff. of Service, Doc. 24.)         Second, Plaintiff



^ Plaintiff's property tort claims, trespass and damage to real estate, are
claims requiring in personam jurisdiction. See Bailey v. Hall, 405 S.E.2d 579,
seeks to assert his right to title of the property through adverse

possession.       Plaintiff, however, does not assert his right to the

property against all people, but solely against Defendant in an

attempt to show his superior right to the property in question.

      In Georgia, two types of quiet title actions exist to assert

right to title: (1) Conventional Quia Tiiaet, O.C.G.A. § 23-3-40 et

seq. and (2) Quia Timet Against All the World, O.C.G.A. § 23-3-60

et seq.      The state court action is the latter.            In the related

state    court    proceeding,    the   court appointed    a   special   master

pursuant to O.C.G.A. § 23-3-63.           (Mot. to Stay State Court Order

Ex., Doc. 35-1, at 49-52.)             The same part of the Georgia Code

expresses that quia timet actions against all the world are in rem

proceedings.       O.C.G.A. § 23-3-61.      Therefore, an exception to the

Anti-Injunction Act applies if this Court is also exercising in

rem   jurisdiction.       The    Court    concludes,   however,    that   this

proceeding does not invoke in rem jurisdiction, thereby stripping

this Court of authority to enjoin the related state court action.

        An   action    seeking    to     cancel   another's    deed     through

conventional quiet title is an in personam proceeding against the

deed holder.^      Payne v. Terhune, 91 S.E.2d 348, 349-50 (Ga. 1956)



582 (Ga. Ct. App. 1991) (noting tort actions seek in personam jurisdiction over
the defendant).
5 In determining whether issuing an injunction is proper due to federal court
exclusive jurisdiction, district courts have looked to whether the state law
claim in the federal action is an in rem or in personam action under state law.
See Popescu v. JP Morgan Chase & Co., No. 12-80851-CIV, 2013 WL 5535867, at *2
(S.D. Fla. Oct. 7, 2013) (citing Florida law).
(finding conventional quiet title required jurisdiction over the

defendant's person). From what the Court discerns from Plaintiff's

pro se complaint. Plaintiff's assertion of right to the title in

question through adverse possession only against Defendant is more

akin to Conventional Quia Timet than Quia Timet Against All the

World.   Third, Plaintiff's other claims concerning real property,

the   easement     claims,    are     dependent         on    Plaintiff's    adverse

possession assertion even to the extent the easement claims can be

classified as quasi in rem rather than in personam.

      The Eleventh Circuit has resolutely established the general

rule that federal courts may not enjoin a state court proceeding

as a result of its own in personam proceeding.                   Klay, 376 F.3d at

1102-03.    The rule holds firm ''even if there is a danger that the

state court might decide first and thereby deprive the federal

judiciary from resolving the matter because of res judicata." Id.

at 1103 (citation omitted).          In most cases, the absence of parallel

in rem proceedings ends the "in aid of its jurisdiction" injunction

analysis.     See Estate of Brennan, 645 F.3d at 1274 (citation

omitted) (finding federal action was not an in rem action); In re

Bayshore Ford Truck Sales, 471 F.3d at 1251 (finding the federal

action was an in personam action, not an in rem action).                            As

concluded,   the    present        case   is    an     in    personam    action   and,

therefore,   enjoining       the    state      court    is    improper    barring   an

expansion of the discussed exception.
      In Burr & Forman, the Eleventh Circuit indicated a willingness

to expand beyond the traditional parallel in rem justification for

enjoining a state court action: "Use of this exception has also

been upheld where the respective proceedings closely resemble an

in rem dispute over a res."       470 F.3d at 1031.        The Burr & Forman

Court highlighted that even if the related actions are not parallel

in rem proceedings, an injunction may issue if "the matter in

controversy in the federal 'court proceeding" is "^the virtual

equivalent' of a controversy over disputed res in an in                  rem

proceeding and the state court proceeding must constitute a threat

to the federal court's resolution of that controversy."               Id. at

1032 (emphasis in original).       The present case, it could be argued,

closely resembles an in rem proceeding from the standpoint that

this action involves a dispute over rights and ownership of a res

— the disputed property also at the center of the related in rem

state court action.     In reviewing Eleventh Circuit cases, however,

the     proceedings    meeting    the   "virtual    equivalent"     expanded

exception are vastly different than the action at issue.

        For one. Battle v. Liberty Nat'l Life Ins. Co. involved the

settlement of three consolidated class actions.            877 F.2d 877, 879

(11th Cir. 1989).       The federal action required "seven years of

litigation over complicated antitrust issues," "several weeks of

court     hearings,"   approximately    "2,300     pages    of   transcript,"

"review      of   about     200     exhibits,"      and     "[ajlmost    200
depositions . . . totaling some 18,000 pages."                        Id. at 880-81.

"The judgment established the rights of about 2.5 million policies,

more than 1 million policyholders and about 300 funeral home

operators in the state."           Id. at 881.      As a result, the "lengthy,

complicated litigation [was] the ^virtual equivalent of a res.'"

Id. at 882.       Similarly, Wesch v. Folsom mandated "a great deal of

time and other resources" in a three-judge panel determination of

congressional district reapportionment.                  6 F.3d 1465, 1471 (11th

•Cir. 1993).      Wesch followed Battle to reaffirm that a "lengthy and

complicated class action suit is the virtual equivalent of a res

to be administered."         Id. at 1470; see also Juris v. Inamed Corp.,

685 F.3d 1294, 1339-40 (11th Cir. 2012).                   The Eleventh Circuit's

"virtual    equivalent" of           a    res   exception   appears       to   be   less

 concerned with whether the in personam action is similar to an in

 rem proceeding in the sense that the res itself is the virtual

 equivalent and, instead, focuses on whether it would be profoundly

 disruptive to      allow    a   subsequent proceeding           to    undermine the

 jurisdiction the federal court already exercised in an arduous

 proceeding.

      Here,    while the federal in personam                action may contain a

 virtually — or actually — equivalent res, it is not the virtual

 equivalency      the     Eleventh       Circuit   has   concluded      expands      the

 parallel in rem action exception.                 This federal action has not

 involved   the    time    and   resources      expended    in   Battle    and   Wesch.
Moreover,    in   both     Battle   and   Wesch,   the    federal    action   had

progressed well beyond the state court action, which is not the

case here.    Considering the present action is an in personam action

as compared to the in rem action in the state court, exceptions to

the Anti-Injunction Act are strictly construed and doubts are

decided against enjoining state court proceedings, and the present

facts are dissimilar to cases employing the expanded "virtual

equivalency" exception, the Court finds no reason to depart from

the basic rules of comity restricting federal courts' authority to

enjoin    state    court    proceedings.       The    related      "state   court

proceeding[]      may    peacefully   co-exist     with   [this]    in   personam

federal proceeding[]."        Klay, 375 F.3d at 1111.



                               III. CONCLUSION


        For the foregoing reasons. Plaintiff's motions to stay state

court order (Doc. 35) and for an expedited                 hearing and status

conference (Doc. 36) are DENIED.

     ORDER ENTERED at Augusta, Georgia, this                             of March,

2020.




                                      J. RA^AL HALLy^CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTj/eRN DISTRICT OF GEORGIA
